Citation Nr: 1235365	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  10-02 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for gastritis.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of cerebral vascular accident (CVA).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and Charles Patrick Cole, M.D.



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to June 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for gastritis and residuals of a CVA.  In August 2010, the Veteran testified at a personal hearing at the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran is service connected for a myriad of disabilities, currently assigned a combined 90 percent rating, and resulting in a total disability rating based on individual unemployability (TDIU).  The Veteran has been examined multiple times for his various disabilities, including his gastritis and residuals of a CVA; however, a report from a private physician, who also testified at his RO hearing in August 2010, is entirely inconsistent with the level of disability noted on June 2008 and August 2009 VA examinations.  The VA examinations indicated only mild symptoms for both disabilities while the private physician, Dr. Cole, states otherwise.  A December 2010 VA examination indicated that the Veteran overall had severe disability level (relevant to his TDIU), but did not address all of  his claimed symptoms purportedly associated with his CVA.

With regard to gastritis, Dr. Cole reported that the Veteran has a submucosal tumor which requires monitoring for its growth (or non-growth).  It was noted that the Veteran had an appointment scheduled shortly (within a week) after the hearing for a biopsy/endoscopy, but those records have not been obtained.  With regard to his residuals of a CVA, both the physician and the Veteran described a plethora of residual symptoms, including decreased strength, disturbance of balance and incoordination, leakage of fecal matter, foot dragging, trouble with speech discrimination (hearing loss is service-connected), cognition and personality changes (post-traumatic stress disorder is service-connected with similar symptoms), and affected fifth and seventh cranial nerves.  Dr. Cole stated that the Veteran's 10 percent disability rating did not represent his level of impairment and indicated that the Veteran had left hemispheric mass effect with an accumulative physical effect of repeated ischemia insults, as shown via his symptoms and testing.  The August 2010 VA examination noted that the Veteran had speech, balance, and strength issues, but, as noted, there was no comment as to the other articulated symptoms, such as leakage of fecal matter or a left hemispheric mass effect.  

The Veteran related that he has continuously been examined at the Dallas VA Hospital which yields examinations with results that do not coincide with the findings of Dr. Cole.  In light of the foregoing, the Board finds that the Veteran should be afforded a comprehensive VA examination to assess the current level of severity of his gastritis and residuals of CVA.  In particular, the examiner should address the Veteran's reported symptoms of decreased strength, disturbance of balance and incoordination, leakage of fecal matter, foot dragging, trouble with speech discrimination, cognition and personality changes, and affected fifth and seventh cranial nerves, as well as any other symptoms reported on examination.  The examiner should review Dr. Cole's report and comment on the content thereof.  If possible, the examination should be held at a facility other than the Dallas VA hospital due to the Veteran's claimed complaints.  In addition, and prior to the examination, the Veteran should be contacted and requested to furnish the name and address of the facility where he was receiving his gastrointestinal biopsy and endoscopy in August 2010.  Those records, as well as any outstanding records of Dr. Cole, should be obtained.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).   The Veteran's complete treatment records from Stanley Knowles, M.D. should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records from Stanley Knowles, M.D., Charles Patrick Cole, M.D., and from the provider who performed the gastrointestinal biopsy and endoscopy in August 2010.  Additionally, in light of the forthcoming changes to the 38 U.S.C.A. § 5103A(2)(B), the RO/AMC must make two attempts for the relevant private treatment records or make a formal findings that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).  All development efforts should be associated with the claims file.

2.  If the Veteran receives any treatment from VA, make arrangements to obtain his complete VA treatment records. 

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the nature and extent of his service-connected gastritis and residuals of CVA.  

If possible, the examinations should be held at a facility other than the Dallas VA hospital.  If this is not possible, an explanation should be provided as to why it is not possible.  

The examiners should review the claims folder in conjunction with the examinations.  Any indicated tests should be accomplished.  

Any opinions expressed by the examiners must be accompanied by a complete rationale.

Gastritis examination

The examiner should identify all manifestations/symptoms of the Veteran's gastritis.  The examiner should indicate if the Veteran has small nodular lesions and symptoms; multiple small eroded or ulcerated areas and symptoms; and/or severe hemorrhages, or large ulcerated or eroded areas.

CVA examination

The examiner should comment on the current severity of the Veteran's service-connected CVA disability.  The examiner should report all signs and symptoms of the Veteran's CVA residuals.  The examiner is specifically asked to list ALL "ascertainable residuals" of the Veteran's service-connected CVA disability.  

The examiner should address the Veteran's reported symptoms of decreased strength, disturbance of balance and incoordination, leakage of fecal matter, foot dragging, trouble with speech discrimination, cognition and personality changes, and affected fifth and seventh cranial nerves, as well as any other symptoms reported on examination.  The examiner should comment on the medical findings of Dr. Cole, to include his finding that the Veteran has left hemispheric mass effect with an accumulative physical effect of repeated ischemia insults.

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested reports do not include adequate responses to the specific opinions requested, the report(s) must be returned for corrective action. 

5.  Finally, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted in full, a supplemental statement of the case should be issued and the Veteran and his representative provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

